DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of Provisional Application 62/131,462 filed on 03/11/2015.  The benefit of earlier effective filing date is granted, since all conditions are met.

Status of Claims
	Claims 1, 8, 14, 16, 21-22, 24, 26-29, 31-34, and 36-37 are currently pending and rejected.
	Claims 2-7, 9-13, 15, 17-20, 23, 25, 30, and 35 are canceled.
	Claims 1, 8, and 16 are amended by Examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Li on 05/26/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) A computer system, comprising:
	a non-transitory memory storing instructions; and
	one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the computer system to perform operations comprising: 
receiving a request to use a first mobile payment application by a mobile computing device of a user participating in a mobile transaction with a merchant;
receiving a merchant identifier at least in part via [[a]]one or more first near field communication (NFC) terminals from a system performing the mobile transaction for the merchant; 
determining an availability of the first mobile payment application at the mobile computing device based at least in part on the merchant identifier, wherein the determining comprises determining whether the first mobile payment application is installed on the mobile computing device, whether the first mobile payment application is accessible via the mobile computing device, or whether the first mobile payment application is broken; 
	generating a rendezvous request for the mobile transaction, the rendezvous request allowing the user to complete an activity at multiple locations based on a single interaction with one or more second NFC terminals;
	providing the rendezvous request to the mobile computing device;
	querying a further computing device to determine whether the further computing device has received, via the second NFC terminal, a response to the rendezvous request from the mobile computing device;
	receiving, from the further computing device, the response to the rendezvous request;
processing the mobile transaction by:
automatically using the first mobile payment application in response to a determination that the first mobile payment application is available; or
automatically using a second mobile payment application in response to a determination that the first mobile payment application is not available due to the first mobile payment application being not installed on the mobile computing device, being inaccessible via the mobile computing device, or being broken;
wherein the processing the mobile transaction is at least in part based on the response to the rendezvous request received from the further computing device;
in response to a completion of the processing of the mobile transaction, causing the mobile computing device to open a merchant application that is running on the mobile computing device of the user, the merchant application being different from the first mobile payment application and the second mobile payment application; 
accessing a registration from the merchant of a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program; and
causing the merchant application to present, via the mobile computing device to the user, the merchant experience that has been registered.

Claim 8 (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving a request to use a first mobile payment application by a mobile computing device of a user participating in a mobile transaction with a merchant;
receiving a merchant identifier at least in part via near field communication (NFC) terminal from a system performing the mobile transaction for the merchant; 
determining an availability of the first mobile payment application at the mobile computing device based at least in part on the merchant identifier, wherein the determining comprises determining whether the first mobile payment application is installed on the mobile computing device, whether the first mobile payment application is accessible via the mobile computing device, or whether the first mobile payment application is broken; 
in response to a determination that the first mobile payment application is installed on the mobile computing device, is accessible, and is not broken, automatically selecting the first mobile payment application from a plurality of mobile payment applications to process the mobile transaction; 
	generating a rendezvous request for the mobile transaction, the rendezvous request allowing the user to complete an activity at multiple locations based on a single interaction with one or more second NFC terminals;
	providing the rendezvous request to the mobile computing device;
	querying a further computing device to determine whether the further computing device has received, via the second NFC terminal, a response to the rendezvous request from the mobile computing device;
	receiving, from the further computing device, the response to the rendezvous request;
processing, based at least in part on the response to the rendezvous request, the mobile transaction using the first mobile payment application;
in response to a completion of the processing of the mobile transaction, causing the mobile computing device to open a merchant application that is running on the mobile computing device of the user, the merchant application being different from the first mobile payment application; 
accessing a registration from the merchant of a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program; and
causing the merchant application to present, via the mobile computing device to the user, the merchant experience that has been registered.

 	Claim 16 (Currently Amended) A computer-implemented method, comprising:
receiving a request to use a first mobile payment application by a mobile computing device of a user participating in a mobile transaction with a merchant;
receiving a merchant identifier at least in part via a near field communication (NFC) terminal from a system performing the mobile transaction for the merchant; 
determining an availability of the first mobile payment application at the mobile computing device based at least in part on the merchant identifier, wherein the determining comprises determining: whether the first mobile payment application is installed on the mobile computing device, whether the first mobile payment application is accessible via the mobile computing device, or whether the first mobile payment application is broken; 
in response to determining that the first mobile payment application is available, selecting the first mobile payment application from a set of mobile payment applications to process the mobile transaction; 
	generating a rendezvous request for the mobile transaction, the rendezvous request allowing the user to complete an activity at multiple locations based on a single interaction with one or more second NFC terminals;
	providing the rendezvous request to the mobile computing device;
	querying a further computing device to determine whether the further computing device has received, via the second NFC terminal, a response to the rendezvous request from the mobile computing device;
	receiving, from the further computing device, the response to the rendezvous request;
processing, based at least in part on the response to the rendezvous request, the mobile transaction using the first mobile payment application;
in response to a completion of the processing of the mobile transaction, causing the mobile computing device to open a merchant application that is running on the mobile computing device of the user, the merchant application being different from the first mobile payment application; 
accessing a registration from the merchant of a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program; and
causing the merchant application to present, via the mobile computing device to the user, the merchant experience that has been registered.

Claim 25 (Canceled)
	Claim 30 (Canceled)
	Claim 35 (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best references identified by Examiner are Granbery (Pub. No.: US 2013/0080276), Mathew (Pub. No.: US 2015/0012425), Mathison (Pub. No.: US 2014/0129358), White (Pub. No.: US 2008/0133351), Makhotin et al. (Pub. No.: US 2015/0127529), and Westby et al. (Pub. No.: US 2015/0127478).  However, these references, whether individually or combined, do not teach or suggest a “rendezvous request” including the following steps – “generating a rendezvous request for the mobile transaction, the rendezvous request allowing the user to complete an activity at multiple locations based on a single interaction with one or more second NFC terminals; providing the rendezvous request to the mobile computing device; querying a further computing device to determine whether the further computing device has received, via the second NFC terminal, a response to the rendezvous request from the mobile computing device; receiving, from the further computing device, the response to the rendezvous request”, as recited in the amended independent claims 1, 8, and 16.  
Rendezvous request is described in paragraph 0035-0037 of the specification – “A rendezvous request generally describes a special type of request for allowing users to complete long-running, time extended, multi-step, and/or multi-location activities based on a single interaction with a near field communication (NFC) terminal 192 or other type of computing device. For example, a user may initiate a mobile transaction by carrying, tapping, waving, or presenting a mobile device near or at terminal 192. The transaction may be generated as or converted by a merchant or user to a rendezvous request that allows a user to complete one or more aspects of the transaction without usual operational constraints enforced by terminal 192 or an associated transactional protocol”.
Examiner has conducted an updated search, but can only find Diedrichsen et al. (Patent No.: US 6,671,716).  Diedrichsen teaches a system that permits extended transactions to be resumed from a different client from the client which initiated the transaction (see column 3 line 24-29).  However, Diedrichsen does not teach or suggest a rendezvous request for mobile transaction, where the rendezvous request allows user to resume transaction on a single interaction with a different NFC terminal.  Diedrichsen does not mention mobile transaction or NFC at all, and the way it resumes transaction is different from the present amended claims.  Examiner did not find a better reference to address the amended feature.
For these reasons, claims 1, 8, 14, 16, 21-22, 24, 26-29, 31-34, and 36-37 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2021